Order denying motion of defendant Right Idea Builders, Inc., to dismiss complaint for failure to state facts sufficient to constitute a cause of action against it reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint within twenty days upon payment of costs to date. The first cause of action does not allege, nor can it be inferred, that the purchaser of appellant’s property was the one procured by plaintiff. The second cause of action is insufficient as an action for fraud and deceit or for a conspiracy to defraud plaintiff and deprive him of his commissions. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.